Citation Nr: 1215495	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for service-connected anxiety neurosis with post traumatic stress disorder (PTSD) prior to August 10, 2009.

2.  Entitlement to a rating in excess of 50 percent disabling for service-connected anxiety neurosis with PTSD on or after August 10, 2009.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1951 and from January 1953 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The May 2008 rating decision granted a 30 percent rating for service-connected anxiety neurosis effective August 31, 2007.  The appeal was subsequently transferred to the RO in Detroit, Michigan.

In September 2010, the appeal was remanded to obtain mental health treatment records, which were received in March 2011.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In February 2012, the RO granted a 50 percent rating for service-connected anxiety neurosis with PTSD effective August 10, 2009.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matter remains before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 10, 2009 service-connected PTSD was not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  On or after August 10, 2009 service-connected PTSD was not productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

3.  Prior to August 31, 2010 when the Veteran was granted entitlement to service connection for coronary artery disease at the rate of 100 percent disabling, the Veteran's service-connected disabilities were not shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2009, the criteria for a rating in excess of 30 percent for service-connected PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

2.  On or after August 10, 2009, the criteria for a rating in excess of 50 percent for service-connected PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

3.  Prior to August 31, 2010, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for his service-connected anxiety neurosis with PTSD in August 2007.  The Veteran was sent a letter in November 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also stated that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in May 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for TDIU, the November 2007 notice letter also contained the information regarding how to substantiate this claim before the initial adjudication in May 2008.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 and December 2011 VA examinations obtained in this case are adequate, as they were based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  In particular, the address the impact of the Veteran's anxiety neurosis with PTSD on his employment and daily life.  The examinations and evidence of record also address the impact the Veteran's service-connected disabilities have on his ability to maintain gainful employment.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Additionally, all available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2009 statement of the case (SOC) and February 2012 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Anxiety neurosis/PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

0 percent  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent prior to August 10, 2009 and in excess of 50 percent thereafter.  The Board finds that the evidence of record did not more nearly approximate the criteria for a 50 percent rating at any point during his appeal as occupational and social impairment with reduced reliability and productivity due to such symptoms as:  circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships was not shown.  Moreover, service-connected anxiety neurosis with PTSD has not been shown to manifest with occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships at any point.

The Veteran has received treatment from Dr. B.T.L. since 2007 for his service-connected anxiety neurosis with PTSD.  He has been reviewed twice by VA examiners.  The Board observes that Dr. B.T.L. and the VA examiners report the Veteran's symptomatology very differently.    

In this regard, in October 2007 Dr. B.T.L. indicated that he started seeing the Veteran for psychiatric evaluation and treatment in July 2007.  The Veteran reported severe symptoms of PTSD for the past two years consisting of night terrors one to two times per week and poor appetite with weight loss of sixty pounds, severe insomnia with long sleep latency, sleep interruptions every hour, terminal insomnia, and exaggerated startle response.  The Veteran had been married to his second wife since 1974.  He helped raise her four sons as if they were his biological children and they are loyal and supportive of him.  He worked for many years as a case manager supervisor of mental health workers until six years earlier when he retired.  Dr. B.T.L. noted that the worsening of the PTSD coincided with the onset of several medical conditions with complications to include prostate cancer and pain starting in the right groin to the right leg.  Dr. B.T.L. stated that about one year earlier he saw the Veteran in psychiatric consultation after he was brought to the emergency room in the middle of a severe flashback.  He indicated that the Veteran could not break through to reality until the next day.  

At the time of the examination, the Veteran had speech of normal rate, rhythm, and volume with appropriate content that was spontaneous with no guarding.  His mood was depressed with feeling of helplessness, hopelessness, and he was pessimistic about his chances of recovery and ability to return to work as a leader of a local veterans' group.  His affect was diminished to bland.  His thinking was characterized by logical answering of questions with elaboration but his concentration regressed to discussing veterans' group activities.  His judgment, orientation, and recall were in the normal range.

Dr. B.T.L. diagnosed chronic severe PTSD, recurrent moderately severe major depressive disorder, and chronic pain disorder associated with both psychologic factor and general medical condition.  He was assigned a GAF score of 45, reflecting serious impairment in social and activity functioning.  Dr. B.T.L. felt that the Veteran qualified for 70 percent disability based on his severe impairment of productivity in his volunteer work with the veterans' groups, diminished affect, nocturnal panic attacks more than once a week with occasional short term psychosis, impairment of short term memory, impaired judgment, impaired abstract thinking, and depressed mood.  Dr. B.T.L. continued that despite intensive outpatient psychiatric treatment and pain management, the Veteran remained almost non-functional and in moderately severe distress with chronic pain, nocturnal panic attacks, and typical PTSD with symptoms and depression.  

In April 2008, the Veteran had a VA PTSD examination.  At that time, the Veteran was only service-connected for an anxiety disorder which he believed was actually PTSD.  It was noted that the Veteran had neuropathy in the right leg, resulting in severe chronic pain such that he was placed on an automated morphine pump in January 2008.  The Veteran reported considerable improvement since the pump was placed.  Upon examination, the Veteran was alert and grossly oriented with appropriate grooming.  He demonstrated difficulties with memory and with attention and concentration skills.  He had intact verbal abstract reasoning and social judgment.  He denied the presence of hallucinations, delusions, and other psychotic symptoms.  No unusual behaviors were noted during the examination.  He stated that his current mood was "all right."  The Veteran reported that he had regained the weight he had previously lost due to a variety of medical conditions.  The Veteran stated that he takes medication to assist in his sleep, sleeps approximately eight hours and rests a few more hours during the day, and denied difficulty falling asleep.  The Veteran reported doing a lot of work with various veterans' groups and assisted at home by maintaining the yard and grounds.  He had no restriction of affect, was able to verbalize future goals of continuing his current work with veterans, and reported social involvement and social concern about family members and friends.  He had nightmares and flashback two to three times a week and problems with concentration.  

The diagnosis was generalized anxiety disorder with a GAF of 60.  The examiner found that the Veteran did not meet the criteria for PTSD at that time.  The examiner indicated that his level of anxiety appeared to have increased somewhat with the addition of flashbacks and nightmares.  However, the Veteran remained quite active socially, particularly given his age and reported good relationships with family members  He was not currently employed but that was due to his retirement as the result of his age and not due to anxiety.  In fact, the Veteran worked a good 20 years approximately in a rather demanding field without noted difficulties.  The Veteran denied any disturbance in mood and no disturbance of behavior was noted at that time.  As such, the examiner found that the Veteran's anxiety disorder resulted in mild to moderate impairment in functioning, likely to be decreased work efficiency and social involvement during periods of significant distress.

In his August 2008 notice of disagreement (NOD), the Veteran reported that Dr. B.T.L.'s assessment was more accurate than the April 2008 VA examiner because he provides a false sense of well being to new physicians and it takes him many hours of therapy to give negative information.

In October 2008, Dr. B.T.L. stated that he treated the Veteran once a month.  The Veteran had distressing and intrusive recollections of combat several times a day as far as could be determined.  He noted that the Veteran was also being treated for dementia so his memory of the duration and frequency of his spells is less than clear.  The Veteran's wife reported that the Veteran had recurrent and distressing dreams several times a week and every two to three months went into a dissociative state in which he acts, feels, and perceives that he is back on the front lines of Korea.  

Dr. B.T.L. stated that the current GAF score was 40.  He continued that if the Veteran were seeking employment, he would be incapable of functioning in his former capacity because of poor executive functioning, poor concentration, memory, and spells of flashbacks and panic attacks.  The Veteran had to resign from all officers' duties in the veterans' organizations.  Dr. B.T.L. indicated that the Veteran has serious social impairment in that he can remain socially engaged with members of his veterans' organizations for only short periods because of anxiety.  Dr. B.T.L. stated that obtaining a history from the Veteran would have been insufficient in view of his impaired accuracy and concentration and lack of understanding of his psychiatric condition and insight.

Dr. B.T.L. provided another letter in July 2009.  He noted that when the Veteran is with various veterans' groups he must excuse himself or leave meetings when talk shifts to other veterans' experiences in Vietnam or Korea and he resigned as president of one group two years earlier.  He also resigned as senior vice commander of another post three years earlier because of lack of interest and memory loss and an inability to deal with complex instructions.  Dr. B.T.L. stated that the Veteran would not be able to perform in his prior capacity of case manager supervisor.  

In March 2011, VA received treatment records from Dr. B.T.L. dating from July 2007 to November 2010.  In a July 2007 entry, it was noted that the Veteran was depressed due to pain.  He also had nightmares and flashbacks two to three times per month.  In August 2007, his sleep was characterized as poor with nightmares.  In July 2008, the Veteran's group was planning a scholarly program in June.  In August 2008, he was noted to be impaired in reality testing when he had PTSD spells.  This occurred three times per week and at those times his GAF score was 35 and when these spells were over his GAF score returned to 60.  He also had panic attacks more than once per week, memory loss, and impaired abstract thinking.  In April 2009, he reported memory problems and forgot how to turn off his cell phone.  He had nightmares one to two times per week in May 2009.  In September 2009, he had two flashbacks in the last two weeks and got lost in the city.  In October 2009, the Veteran had a stroke.

The Veteran had a VA PTSD examination in December 2011.  The examiner diagnosed PTSD and vascular dementia as well as chronic leg pain, hyperlipidemia, GERD, CVD, prostate cancer, hypothyroidism, and CVA.  The assigned GAF score was 65, reflecting some mild symptoms of depressed mood and mild insomnia and some difficulty in social and occupational functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.

The examiner stated that it was possible to differentiate what symptoms were attributable to PTSD and dementia.  The examiner noted that the vascular dementia had impaired the Veteran's cognitive abilities.  The examiner marked that the Veteran's level of occupational and social impairment with regards to all of his mental diagnoses was mild to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms controlled by medication.  When asked if it was possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder, the examiner marked "no" because the Veteran reported when he was working that he was not impaired by his PTSD and his vascular dementia was not present at that time.  

The Veteran reported that he lived at home with his wife and that his step-sons help with the acreage.  He was also involved with veterans' groups.  The Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, and disturbance in motivation and mood.  The examiner commented that the Veteran was able to work until he met age eligibility for retirement.  The examiner continued that any impairment present at this time is more than likely due to his physical and cognitive impairments.  His vascular dementia was more likely than not impairing his ability to follow through with complex tasks requiring multiple steps but he can still do simple tasks and those requiring just a few steps.  The examiner stated that his PTSD symptoms have not totally impaired him socially as he is very active with his veterans' organizations and has many strong and supportive social relationships.  He worked up to age 65 even with PTSD symptoms but endorsed his medication adherence as managing his symptoms in order to do so.  

The Board finds that Dr. B.T.L.'s characterization of the Veteran's PTSD as severe with an assigned GAF scores of 40 and 45 is not commensurate with the symptomatology reported in the October 2007, October 2008, and July 2009 letters or with the treatment notes dated from July 2007 to November 2010.  Most significantly, Dr. B.T.L. does not separate the impact of the Veteran's dementia and physical problems when assessing his service-connected anxiety neurosis with PTSD.  In this regard, in the October 2007 letter Dr. B.T.L. diagnosed PTSD and chronic pain disorder associated with both psycholigic factor and general medication condition and assigned a GAF score of 45.  However, only the impact of the Veteran's anxiety neurosis with PTSD is for consideration, especially since Dr. B.T.L. has not indicated that it is not possible to separate the effects of the two disabilities.  Dr. B.T.L. indicated that the Veteran qualified for a 70 percent rating in part for his impairment of short term memory, impaired judgment, and impaired abstract thinking.  Importantly, it is not clear whether this symptomatology was attributed to his dementia or PTSD.  Further, Dr. B.T.L.'s statement that the Veteran remained almost non-functional and in moderately severe distress dispute intensive outpatient psychiatric treatment is not supported by the other evidence of record.  On the contrary, during the April 2008 VA PTSD examination the Veteran reported that he had a supportive relationship with his wife and step sons and did a lot of work with various veterans' groups and assisted in the home by maintaining the yard.  Although the Veteran apparently resigned as the head/leader of several of his veterans' groups, he was still participating as reflected in a July 2008 entry from Dr. B.T.L., when he was helping plan a scholarly program.  Moreover, in the July 2009 letter, Dr. B.T.L. reported that the Veteran resigned from one position due to lack of interest, memory loss, and inability to deal with complex instructions, which appear to be symptoms of his dementia.  Thus, the Board affords less probative value to Dr. B.T.L.'s statements because it is unclear which portion of the Veteran's reported psychiatric symptomatology can be attributed solely to his service-connected anxiety neurosis with PTSD and because his letters are contradicted by the other evidence of record.

Although Dr. B.T.L. did not differentiate between the Veteran's service-connected anxiety neurosis with PTSD and dementia, the December 2011 VA examiner did.  Importantly, the examiner stated that the Veteran's vascular dementia impaired his cognitive abilities.  Thus, there is medical evidence that Dr. B.T.L.' statements that the Veteran should be rated a 70 percent in part for his impaired short term memory, judgment, and abstract thinking should be attributed to his non-service connected dementia.  

The Board does observe the examiner's statement that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  However, it appears that the examiner is referring to the symptomatology the Veteran was experiencing at the time he was last working before his retirement several years earlier.  Importantly, the examiner was able to differentiate what portion of the occupational and social impairment was caused by each mental disorder at the present time.  In fact, the examiner stated that the impairment present at this time is more than likely due to his physical and cognitive impairments.  The examiner reasoned that the vascular dementia was more likely than not impairing his ability to follow through with complex tasks requiring multiple steps but he can still do simple tasks and those requiring just a few steps and that his PTSD symptoms have not totally impaired him socially as he is very active with his veterans' organizations and has many strong and supportive social relationships.  

In summary, it appears that Dr. B.T.L. characterized the Veteran's PTSD as more severe than the evidence of record that can be solely attributed to his service-connected disability supports.  The Board is also aware of the Veteran's statements that VA should consider Dr. B.T.L.'s assessments as more reliable because he provides a false sense of well being to new physicians.  However, the evidence when considered as a whole did not more nearly approximate the criteria for a 50 percent rating prior to August 10, 2009 and the criteria for a 70 percent rating on or after that date.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected anxiety neurosis with PTSD so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his anxiety neurosis with PTSD reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for and currently assigned a 0 percent evaluation for ureterolithiasis since November 1, 1974; adenocarcinoma of the prostate at 40 percent since September 1, 2007; erectile dysfunction at 0 percent since August 23, 2005; anxiety neurosis with PTSD at 30 percent since August 31, 2007 and 50 percent since August 10, 2009; and coronary artery disease at 100 percent since August 31, 2010.  His combined evaluation is 100 percent since August 31, 2010.  The Board will be addressing whether the Veteran's service-connected disabilities warranted a TDIU from the time he filed his claim in 2007 until the grant of the 100 percent rating for CAD effective August 31, 2010.

As reflected, prior to August 31, 2010, the Veteran did not have one service-connected disability rated as 60 percent.  However, effective August 10, 2009, he did have two or more disabilities, one ratable at 40 percent (prostate cancer), and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Nevertheless, the evidence still must show that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  In April 2008, the Veteran had a VA examination for his prostate cancer.  The Veteran needed intermittent catheterization four to six times per day.  The examiner opined that this disability was not likely to impact the Veteran's ability to sustain substantially gainful sedentary employment.  

The Board acknowledges Dr. B.T.L.'s statements that the Veteran would not be able to perform his prior job as a case manager supervisor.  However, as reflected above, the Board has assigned Dr. B.T.L.'s assessments less probative value because he did not differentiate between the symptomatology attributed to dementia and PTSD.  On the contrary, the December 2011 VA examiner indicated that it is the vascular dementia that affects his ability to follow through with complex tasks, but he can still do simple tasks and those requiring just a few steps.  

Based on the foregoing, the Board concludes that although the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 70 percent disability evaluation as of August 2009, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disability is not warranted prior to August 31, 2010.


ORDER

Entitlement to a rating in excess of 30 percent disabling for service-connected anxiety neurosis with PTSD prior to August 10, 2009, is denied.

Entitlement to a rating in excess of 50 percent disabling for service-connected anxiety neurosis with PTSD on or after August 10, 2009, is denied.

Entitlement to a TDIU prior to August 31, 2010 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


